DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 3, 5, 7, 8, 10, 12, 14, 16, 18 and 20 have been amended.  Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Portnova on 03/10/2022.

The application has been amended as follows: 

1. (Currently amended) A method comprising:
identifying, by a processing device, a plurality of search results corresponding to a search query, the plurality of search results corresponding to a plurality of media items resulting from the search query;
determining, by the processing device, that the plurality of media items resulting from the search query have different content labels comprising a first content label and a second content label that is distinct from the first content label;

identifying, by the processing device, at least one first media item of the plurality of media items with the first content label and a second media item of the plurality of media items with the second content label; and
determining, based at least in part on a first user interaction with the first media item, that the search query represents a request for media content associated with the first content label, wherein determining that the search query represents the request for the media content associated with the first content item indicates that the second media item has been labeled incorrectly and
modifying, by the processing device, labeling of the second media item from the second content label to the first content label.

2. (Previously presented) The method of claim 1, wherein determining that the search query represents the request for media content associated with the first content label comprises:
identifying at least one second user interaction with the second media item; and
determining, based at least in part on the first user interaction and the second user interaction, that the search query represents the request for media content associated with the first content label.

3. (Previously presented) The method of claim 2, wherein determining that the search query represents the request for media content associated with the first content label comprises:
determining a first number of user interactions with the first media item;

determining, based at least in part on the first number and the second number, that the first search query represents a request for media content associated with the first content label.

4. (Original) The method of claim 3, further comprising:
determining a weight factor representative of a ratio of the first number to a sum of the first number and the second number; and
comparing the weight factor with a first threshold.

5. (Previously presented) The method of claim 3, wherein determining that the search query represents the request for media content related to the first content label comprises:
identifying, from the plurality of media items resulting from the search query, a third number of media items that are associated with the first content label; and
determining that the third number is greater than a second threshold.

6. (Original) The method of claim 1, further comprising associating the first media item with the second content label in response to determining that the search query does not represent the request for media content associated with the first content label.

7. (Previously presented) The method of claim 1, wherein the first content label indicates an age appropriate content rating, and wherein the second content label indicates an age inappropriate content rating.

8. (Currently amended) A system comprising:

a processing device communicatively coupled to the memory, wherein the processing device is to:
identify a plurality of search results corresponding to a search query, the plurality of search results corresponding to a plurality of media items resulting from the search query;
determine that the plurality of media items resulting from the search query have different content labels comprising a first content label and a second content label that is distinct from the first content label;
determine that at least one of the plurality of media items resulting from the search query has been labeled incorrectly, wherein to determine that at least one of the plurality of media items resulting from the search query has been labeled incorrectly, the processing device is further to:
identify at least one first media item of the plurality of media items with the first content label and a second media item of the plurality of media items with the second content label; and
determine, based at least in part on a first user interaction with the first media item, that the search query represents a request for media content associated with the first content label, wherein determining that the search query represents the request for the media content associated with the first content item indicates that the second media item has been labeled incorrectly and
modify labeling of the second media item from the second content label to the first content label.


identify at least one second user interaction with the second media item; and
determine, based at least in part on the first plurality of user interactions and the second user interaction, that the search query represents the request for media content associated with the first content label.

10. (Previously presented) The system of claim 8, wherein to determine that the search query represents the request for media content associated with the first content label, the processing device is further to:
determine a first number of user interactions with the first media item;
determine a second number of user interactions with the second media item; and
determine, based at least in part on the first number and the second number, that the first search query represents a request for media content associated with the first classifier.

11. (Original) The system of claim 10, wherein the processing device is further to:
determine a weight factor representative of a ratio of the first number to a sum of the first number and the second number; and
compare the weight factor with a first threshold.

12. (Previously presented) The system of claim 10, wherein to determine that the search query represents the request for media content associated with the first content label, the processing device is further to:

determine that the third number is greater than a second threshold.

13. (Original) The system of claim 8, wherein the processing device is further to associate the first media item with the second content label in response to determining that the search query does not represent the request for media content associated with the first content label.

14. (Currently amended) A non-transitory machine-readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to:
identify a plurality of search results corresponding to a search query, the plurality of search results corresponding to a plurality of media items resulting from the search query;
determine that the plurality of media items resulting from the search query have different content labels comprising a first content label and a second content label that is distinct from the first content label;
determine that at least one of the plurality of media items resulting from the search query has been labeled incorrectly, wherein to determine that at least one of the plurality of media items resulting from the search query has been labeled incorrectly, the processing device is further to:
identify at least one first media item of the plurality of media items with the first content label and a second media item of the plurality of media items with the second content label; and
determine, based at least in part on a first user interaction with the first media item, that the search query represents a request for media content associated with the first content label, wherein determining that the search query represents the request for the media content associated with the first content item indicates that the second media item has been labeled incorrectly and
modify labeling of the second media item from the second content label to the first content label.

15. (Previously presented) The non-transitory machine-readable medium of claim 14, wherein, to determine that the search query represents the request for media content associated with the first content label, the processing device is further to:
identify at least one second user interaction with the second media item; and
determine, based at least in part on the first plurality of user interactions and the second user interaction, that the search query represents the request for media content associated with the first content label.

16. (Previously presented) The non-transitory machine-readable medium of claim 14, wherein to determine that the search query represents the request for media content associated with the first content label, the processing device is further to:
determine a first number of user interactions with the first media item;
determine a second number of user interactions with the second media item; and
determine, based at least in part on the first number and the second number, that the first search query represents a request for media content associated with the first classifier.

17. (Original) The non-transitory machine-readable medium of claim 16, wherein the processing device is further to:
determine a weight factor representative of a ratio of the first number to a sum of the first number and the second number; and
compare the weight factor with a first threshold.

18. (Previously presented) The non-transitory machine-readable medium of claim 17, wherein to determine that the search query represents the request for media content associated with the first content label, the processing device is further to:
identify, from the plurality of media items resulting from the search query, a third number of media items that are associated with the first content label; and
determine that the third number is greater than a second threshold.

19. (Original) The non-transitory machine-readable medium of claim 14, wherein the processing device is further to associate the first media item with the second content label in response to determining that the search query does not represent the request for media content associated with the first content label.

20. (Previously presented) The non-transitory machine-readable medium of claim 14, wherein the first content label indicates an age appropriate content rating, and wherein the second content label indicates an age inappropriate content rating.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Liu1, Simard2, O’Malley3, and Bronder4.

Liu teaches a media content server searching for a song label (Paragraph [0046]).

Simard teaches a second data item from the plurality of data items may be displayed, where the second data item may be selected by means of a user-provided search query (Paragraph [0039]).

O’Malley teaches using one or more of the image labels as a search query to receive search results relevant to the image (Paragraph [0031]).

Bronder teaches a social media account (Paragraph [0094]).  Bronder further teaches a media wall may be from different sources and includes a navigation button (Paragraph [0096]).

The prior art of record does not expressly disclose:
“determining that at least one of the plurality of media items resulting from the search query has been labeled incorrectly, wherein determining that at least one of the plurality of media items resulting from the search query has been labeled incorrectly comprises:”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Patent Application Publication No. 2016/0004699
        2 Patent Application Publication No. 2015/0019461
        3 Patent Application Publication No. 2015/0169952
        4 Patent Application Publication No. 2014/0282099